       . ,·,.,:;.
':~> "'~Ko   2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagel of 1



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                             JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November· 1, 1987)


                                  Victor Zuniga-Trujillo                              Case Number: 3:19-mj-23779

                                                                                      James Michael          """lle2:            -
                                                                                      Defendant's Atta vwy
                                                                                                                  Fi~,,.~
                                                                                                                  ... -L
                                                                                                                      ', . ' &.~
                                                                                                                                 ~r,._w- . -
                                                                                                                                         if-~;;
                                                                                                                                               ~



      REGISTRATION NO. 8905 5298

      THE DEFENDANT:                                                                                                 SEP l 3 2019
       lg] pleaded guilty to count( s) 1 of Complaint                                                                                .. ~__,. rQURT
                                                                                                                        ·- -~·
       •            was found guilty to count( s)                                            souTHERN ~\STRICT OF CAL~_)EP~ ;·v
                                                                                                                                                       -
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                         Nature of Offense                                                         Count Number(s)
      8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                               1

       •            The defendant has been found not guilty on count( s)
                                                                                   -------------------
       •            Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                        /•v    TIME SERVED                         • ________ days
        lg] Assessment: $10 WAIVED lg] Fine: WAIVED
        lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, September 13, 2019
                                                                                    Date of Imposition of Sentence
                                                                                                         r-·
      Received            ;//,Vt/ {~,;hl,C,c
                          DUSM
                                                                                     / l ~ 2 ':\              ·;c4k:
                                                                                    HONORABLE RICHARD L. PUGLISI
                                                                                    UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                              3:19-mj-23779
